        Case 1:20-cv-01705-GSA Document 7 Filed 04/12/21 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ALI RAZAQI,                                             CASE NUMBER: 1:20-cv-01705-GSA
 7
                          Plaintiff,
 8                                                            ORDER DIRECTING SERVICE AND
                 v.                                           FILING OF CONSENT FORM
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                          Defendant.
12

13
             Pursuant to the scheduling order (Doc. 5), within 20 days thereof Plaintiff was directed to
14
     serve on the defendant the summons, complaint, the notice and form of consent to proceed before
15
     a magistrate judge (Doc. 5-2), a copy of the scheduling order (Doc. 5), and to file return of service
16
     with this Court. Plaintiff was also directed to complete and file the consent/decline form (Doc. 5-
17
     2) by March 8, 2021. The above orders and deadlines were in effect notwithstanding the entry of
18
     the stay.
19
             Accordingly, Plaintiff is directed to serve the above documents and file a return of service
20
     within 20 days of the entry of this order.
21
             Plaintiff is further directed to complete and file the consent/decline form (Doc. 5-2) within
22
     20 days of the entry of this order.
23

24
     IT IS SO ORDERED.
25

26       Dated:       April 12, 2021                         /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
     Case 1:20-cv-01705-GSA Document 7 Filed 04/12/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
